DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 17, line 4, “magnets for holding the inserted the fixing plate,” should be changed to - - magnets for holding the inserted fixing plate, - - .
Claim 25, line 10, “spring-loaded pins which are electrically connected to a coils of the pickup,” should be changed to - - spring-loaded pins which are electrically connected to coils of the pickup, - - .
Claim 26, lines 1-2, “further comprising two side holders are screwed onto the receiving frame”, should be changed to - - further comprising two side holders screwed onto the receiving frame - - .
Claim 26, lines 3-4, “so that by adjusting a screws the position of the side holders relative to the receiving frame can be adjusted”, should be changed to - - so that by adjusting screws the position of the side holders relative to the receiving frame can be adjusted - - .


Drawings

The amendments to Figures 1, 4, 5, 7 and 8 have been accepted.


Specification

The amendments to the Specification, including the addition of headings, amendments to paragraph numbers and reference numbers and the alterations addressing consistency and typographical errors, have been accepted.

Claims

The amendments to claims 16-23, 25 and 26, and the cancellation of claim 24, have been accepted.

Allowable Subject Matter

Claims 16-23, 25 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Non-Final Office Action, mailed 12/06/2021, claims 16-26 were rejected under 35 USC112(b), claims 24 and 26 were rejected under 35 USC 102(a)(1) as being anticipated by the US patent to Mercurio (6,253,654), claim 24 was further rejected under 35 USC 102(a)(1) as being anticipated by the US patent application publication to Brown Jr. (US2017/0025102), the US patent to Palazzolo (4,854,210), and the German publication to Lange (DE 102010017697 A1), claims 16-23 were further indicated as containing allowable subject matter if rewritten or amended to overcome the rejections under 35 USC 112(b), and claim 25 was indicated as containing allowable subject matter if rewritten or amended to overcome the rejections under 35 USC 112(b) and to include all of the limitations of the base claim and any intervening claims.
In response, the Applicant has amended claims 16-23, 25 and 26 to overcome the 35 USC 112(b) rejections, claim 24 has been cancelled, and claim 25 has been amended to include all the limitations of base claim 24. Therefore, the previously relied upon prior art no longer teaches or suggests all the limitations of the present claims.
After further search and consideration of the prior art, no references could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 16 and 25, and dependent claims 17-23 and 26 have been deemed allowable. 
As stated in the previous Office Action, the closest prior art of record are the US patents to Mercurio (6,253,654), Palazzolo (4,854,210), Stanton et al. (10,861,430) and Reddick (11,024,269), the US patent application publications to Brown Jr. (US2017/0025102) and Strassell (US 2017/0053631), and the German publication to Lange (DE 102010017697 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        03/09/2022